Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 1/29/21 has been entered.  Claims 1-3, 5-6, and 9 are pending.

        Claim 9 is withdrawn from consideration as being directed to a non-elected invention.  See MPEP 706.07(h), particularly “Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See 37 CFR 1.145. Any newly submitted claims that are directed to an invention that is independent and distinct from the invention previously claimed will be withdrawn from consideration and not entered. See subsection VI. below. An RCE is not the filing of a new application.”

Rejections

1.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


2.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.      The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


4.      Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A.     There is not basis in the originally filed specification for the newly recited “wherein the polyol component is free of polyether polyol.”  See MPEP 2173.05(i)    Negative Limitations [R-08.2017], particularly “Any negative limitation or exclusionary proviso must have basis in the 
It is clear that component (b) of the instant claims is a “polyether polyol”.  Note the instant claim 3, which includes them as polyether polyols.  Note the exemplified component (b) of the instant specification as well.  The alkylene oxide chains give the polyether portion.  The two OH groups of the “diol” give the “polyol” portion.  It is clear that diols are polyols in the polyurethane arts.  See the instant specification, paragraph [0014], particularly “A polyol is a compound having two or more –OH groups per molecule.” and paragraph [0034] reference to the recited glycols, i.e. diols, as “polyols”.  These compounds are necessarily polyether polyols therefore.  There is not basis to exclude the entire class of polyether polyols because the instantly 
Paragraph [0038] of the originally filed specification is equivalent to the argued paragraph [0047] of the published application.  Paragraph [0038] specifically discusses ““other” polyether polyols”.  It specifically excludes polyethylene glycols and component (b).  The newly claimed limitation “wherein the polyol component is free of polyether polyol” contains no such exclusions.  This section does not support the newly recited limitation “wherein the polyol component is free of polyether polyol” therefore.  
In re Johnson appears to be the closest case law to supporting the instantly claimed negative limitation “wherein the polyol component is free of polyether polyol.”  However, in In re Johnson, the claim does not require the thing to be excluded to also be positively required by the claims.  The instant claims require component (b) although the negative limitation “wherein the polyol component is free of polyether polyol” excludes component (b).  In re Johnson is therefore significantly different from the instant situation and does not support the newly recited negative limitation.

The newly recited “wherein the polyol component is free of polyether polyol” lacks support for the exclusion of all polyether polyols in the originally filed specification.  The newly created scope by the newly recited negative limitation “wherein the polyol component is free of polyether polyol” is therefore new matter.



A.     The newly recited “wherein the polyol component is free of polyether polyol” is confusing in view of the fact that the instantly claimed component (b) is a polyether polyol, as discussed above.  It is not clear what is excluded and what is included by the newly recited  “wherein the polyol component is free of polyether polyol” due to the fact that the claims explicitly require a polyether polyol to be present.  Note the required polyether polyols of the instant claims 2 and 3 as well.

  The scope of the claims is therefore not clear.

For the purposes of examination, the claims will be considered as requiring component (b) but excluding all other polyether polyols.  The instant claims 2 and 3 will be examined as requiring the polyether polyols required therein as well.

6.     Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

7.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.     Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4238378 Markusch et al. in view of WO 2011/045416 Grablowitz et al. and further in view of US Pat. Application Publication No. 2012/0225302 Buchner et al.


Markusch discloses an aqueous composition containing dispersed particles (Markusch, column 11, lines 55-68 and column 12, lines 1-12) containing polyurethanes made from polyisocyanates which may be aromatic (Markusch, column 3, lines 37-65, particularly lines 51-52 and 60-64) and a polyol component containing 92.09 weight percent of polyester diols (21550 
The above example of Markusch meets the instant claim 3 requirements.  
The above example of Markusch meets the instant claim 5 requirements because the polyester polyols exemplified by Markusch have aliphatic moieties therein making them aliphatic polyester polyols.  
Markusch, column 14, line 23, particularly the 1,2-diaminopropane falls within the scope of the instant claim 6.

Markush, column 5, lines 37-68 discloses a difunctional hydrophilic component having a lateral hydrophilic chain containing ethylene oxide units which is terminated by a monofunctional, unsubstituted alkyl radical having 1 to 12, preferably 1-4 carbon atoms,                                which falls within the scope of the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of 

Markusch does not disclose anionic surfactant and does not exemplify the above polyurethane dispersions with aromatic polyisocyanates as the polyurethane forming polyisocyanate.  The ionic surfactants of Markush necessarily contain either anionic groups or cationic groups such that both are equally encompassed by Markush’s recitation of “preferably ionic, emulsifiers” of column 12, lines 32-35.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with aromatic diisocyanates in place of the exemplified 1,6-hexane diisocyanate because Markusch discloses using aromatic polyisocyanates to make their polyurethanes at Markusch, column 3, lines 37-65, particularly 51-52 and 60-64, and the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with anionic surfactants because Markusch discloses the use of ionic emulsifiers, i.e. ionic surfactants, at Markusch, column 12, lines 33-35, ionic emulsifiers includes both anionic and cationic surfactants, neither of which is excluded by the preferred ionic emulsifiers of Markusch such that the ionic emulsifiers of Markusch are taken to include anionic emulsifiers, i.e. anionic surfactants, and the compositions of Markusch containing anionic surfactants encompassed by Markusch would have been expected to have increased dispersion stability in proportion to the amount of the surfactant used. 

Markush does not exemplify or specifically discuss the limitations of the instant claim 2.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with 2 to 20 % by weight of the polyols of polyethylene glycol with the above discussed polyol mixture of Markusch because Markusch, column 18, lines 60-67 claims using mixtures of their polyols as component (b), Markusch, column 2, lines 

Markusch’s exemplified polyester polyols have aromatic moieties therein with the aliphatic moieties.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with polyester  polyols of Markusch which have no aromatic moieties and only have aliphatic moieties because such polyester polyols are disclosed by Markusch at column 4, lines 3-15 and the polyurethanes of Markusch discussed above and made with these polyester diols would have been expected to be more flexible and to have increased crystallinity due to the lack of aromatic rings.

No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.


Markusch discloses using known crosslinking agents in their compositions at column 12, lines 39-45 but does not disclose the isocyanate crosslinkers of the instant claims.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to make the above discussed polyurethane of Markusch with the isocyanate crosslinkers of the instant claims because Markusch discloses using known crosslinking agents in their compositions at column 12, lines 39-45, Buchner shows the isocyanate crosslinkers of the instant claims to be known crosslinking agents for use with aqueous polyurethanes at Buchner, paragraph [0113], noting the hydrophilically modified trimers of monomeric diisocyanates, these crosslinkers would be understood to be able to react with terminal NH or OH on the polyurethanes of Markusch, such as might occur with excess chain extender in water or from excess polyols to polyisocyanate to give some free OH groups after chain extension with amines, and the products containing the polyurethanes of Markusch and the hydrophilic crosslinker of Buchner, paragraph [0113] would have been expected to give stable aqueous dispersions which can give cured final films.

The polyurethanes of Markusch do not require polyether polyols other than their polyether polyol that falls within the scope of component (b) of the instant claims.  To the extent that the instant claims 2 and 3 require other polyether polyols, it would appear that any additional polyether polyols of the above cited prior art are encompassed by the instant claims also.  Note 

No unexpected result is seen stemming from any difference between the instant claims and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.

Response to Applicant’s Arugments

9.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 8 above:

       In their response of 5/8/20:

       The applicant argues “Claims 1 through 9 are pending in this application. Applicant previously withdrew claim 9. Applicant hereby amends claim 1 and cancels claims 7 and 8. Applicant submits that no new matter is added by this amendment.”  It is noted that the instant claim 1 is now equivalent to cancelled claim 8.
      The applicant argues “The Examiner rejected claims 1 through 8 as allegedly unpatentable over US 4,238,378 (“Markusch”) and WO 2011/045416 (“Grablowitz”). Applicant respectfully submits that Markusch and Grablowitz fail to teach or suggest a trimer of a monomeric diisocyanate as presently claimed, in combination with the other elements of claim 1. For that reason alone, Applicant submits that the pending claims are patentable over the cited 
The above rejection additionally cites Buchner for the rationale to use the instantly claimed isocyanate crosslinker comprising one or more hydrophilically modified trimers of monomeric diisocyanates in the instantly claimed aqueous compositions.  The applicant’s arguments do not address that teaching of the cited prior art.  The applicant’s arguments therefore do not address the above rejection.


       In their response of 10/19/20:

       The applicant argues “The Examiner rejected claims 1 through 8 as allegedly unpatentable over US 4,238,378 (“Markusch”) and WO 2011/045416 (“Grablowitz”). Applicant respectfully submits that Markusch and Grablowitz fail to teach or suggest one or more diols having a hydrophilic side chain, wherein the hydrophilic side chain comprises bonded units selected from ethylene oxide, propylene oxide, butylene oxide, and combinations thereof, wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane as presently claimed, in combination with the other elements of claim 1. For that reason alone, Applicant submits that the pending claims are patentable over the cited references and requests the Examiner withdraw this rejection.”  Markush, column 5, lines 37-68 discloses a difunctional hydrophilic component 
Note the diol of Markush, column 13, line 56 to column 14, line 2.  It contains an ethylene oxide and propylene oxide chain terminated with the butyl group contributed by the n-butanol.  Its reaction with the diisocyanate and diethanolamine gives a diol.  See Markush, column 14, line 1, noting “The resulting diol”.  The exemplified compound meets the instantly claimed “wherein the hydrophilic side chain contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane”.
These side chain forming diols of Markush contain only two groups that react in the polyurethane forming reactions of Markush, particularly both OH groups of the “diol”.  The hydrophilic side chain of Markush contains no hydroxyl groups or other groups that react with isocyanate under conditions of formation of the polyurethane as presently claimed.  The applicant’s argument above is therefore not persuasive.


In their response of 1/29/21:

       The applicant argues “Applicant respectfully submits that the references fail to teach or suggest the claims as amended. Namely, that none of the references cited teaches or suggests pure polyester polyol-based polyurethane dispersions.

Applicant hereby amends claim 1 to recite that the polyol component is free of polyether polyol, i.e., is pure polyester polyol-based. Support for this amendment can be found at least in paragraph [0047] of the specification as published. The technical effect of this compositional different (pure-polyester polyol versus also comprising polyether polyol) is demonstrated in the Examples. Example 6, which is a polyether-based comparative example, comprises VORANOL™ V 9287, which is a polyether polyol having a MW of 2,000, as well as PTMEG, which is also a polyether polyol having a MW of 2,000. As shown in the table following paragraph [0081] of the published application, Example 6, while being a stable dispersion, had significantly decreased bond strength performance compared with the pure polyester-based dispersions.
Each of the references cited directly teaches inclusion of polyether polyols, for varying reasons. None of the references cited teaches a pure polyester polyol-based dispersion. As discussed above, Applicant achieved significant technical effects by formulating dispersions as presently recited.
Because none of the references teaches or suggests this claimed feature, Applicant respectfully submits that the present claims are nonobvious in view of same. Accordingly, Applicant respectfully requests that the Examiner withdraw this rejection.”  The polyurethanes of Markusch do not require polyether polyols other than their polyether polyol that falls within the 

It is understood that polyether polyurethanes are different than polyester polyurethanes.  This is not unexpected since they contain different moieties in their backbones.  There is no comparison which is commensurate in scope with the instant claims, including the instant claims 2 and 3, which compares to the closest prior art, particularly the polyester based polyurethanes of Markusch.

There is no showing of unexpected results stemming from any differences between the instant claims and the cited prior art which is commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d).

     The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above.  This rejection is therefore maintained as modified above.

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

/PATRICK D NILAND/Primary Examiner, Art Unit 1762